UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Address of principal executive offices) Shigeru Shinohara Japan Smaller Capitalization Fund, Inc. Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 28, 2011 Date of reporting period:September 1, 2010 – November30, 2010 Item 1.Schedule of Investments. JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS November 30, 2010 % of Market Unrealized Net Shares Cost Value Gain/Loss Assets COMMON STOCKS Automotive Equipment and Parts Hino Motors, Ltd $ $ $ Diesel buses and trucks Musashi Seimitsu Industry Co., Ltd Ball joints, camshafts, and gears Nissin Kogyo Co., Ltd Brake systems Total Automotive Equipment and Parts Banks and Finance The Aichi Bank, Ltd ) General banking services The Keiyo Bank, Ltd ) General banking services The San-in Godo Bank, Ltd ) General banking services Total Banks and Finance ) Chemicals and Pharmaceuticals Daicel Chemical Industries, Ltd Organic/inorganic chemicals Hitachi Chemical Company, Ltd ) Semiconductor materials Miraca Holdings Inc Medical drugs and equipment Rohto Pharmaceutical Co., Ltd ) Pharmaceuticals manufacturer Sawai Pharmaceutical Co., Ltd Prescription and generic drugs Total Chemicals and Pharmaceuticals Electronics Funai Electric Co., Ltd Audio-visual equipment Fuji Machine Mfg. Co., Ltd Automated assembly machines Sanshin Electronics Co., Ltd ) Semiconductors Yaskawa Electric Corporation Servomotors and industrial robots Total Electronics Food Manufacturing Fuji Oil Co., Ltd Mushrooms Information and Software Network solutions Itochu Techno-Solutions Corporation Computer network systems developer Otsuka Corporation Computer information system developer Total Information and Software Iron and Steel Hanwa Co., Ltd ) Steel imports/exports Neturen Co., Ltd ) Induction hardening equipment Total Iron and Steel ) 2 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS November 30, 2010 % of Market Unrealized Net Shares Cost Value Gain/Loss Assets Machinery and Machine Tools Misumi Group Inc $ $ $ Precision machinery parts Miscellaneous Manufacturing Daiichikosho Co., Ltd Karaoke equipment Kansai Paint Co., Ltd Paint Nihon Kohden Corporation Medical equipment Toyo Tanso Co., Ltd Carbon and graphite Total Miscellaneous Manufacturing Real Estate and Warehouse Sekisui Chemical Co., Ltd Prefabricated residential housing Sumitomo Real Estate Sales Co., Ltd Brokerage Services Total Real Estate and Warehouse Retail Don Quijote Co., Ltd Discount stores Heiwado Co., Ltd ) Supermarkets Xebio Co., Ltd Sporting goods Total Retail Services Daiseki Co., Ltd ) Waste disposal Fuyo General Lease Co., Ltd Machinery Leasing NEC Networks & System Integration Corporation ) Communication systems Park24 Co., Ltd ) Parking garages Total Services Telecommunications Hitachi Kokusai Electric Inc Wireless communication equipment Textiles and Apparel ABC-Mart, Inc ) Shoes Transportation Kintetsu World Express Inc Distribution services Senko Co., Ltd ) Trucking and warehousing Total Transportation ) TOTAL INVESTMENTS IN COMMON STOCKS $ $ $ 3 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS November 30, 2010 % of Market Unrealized Net Principal Cost Value Gain/Loss Assets INVESTMENTS IN FOREIGN CURRENCY Mizuho Corporate Bank, Ltd. Non- interest bearing account JPY 105,669,116 $ $ $ TOTAL INVESTMENTS IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ $ OTHER ASSETS LESS LIABILITIES, NET $ + Non-Income Producing Security. * Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $9,172,371. Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $ 3,989,295. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of November 30, 2010. Japanese Yen $1.00 4 Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAPAN SMALLER CAPITALIZATION FUND, INC. By:/s/ Shigeru Shinohara Shigeru Shinohara, President (Principal Executive Officer) Date:January 14, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Rita Chopra-Brathwaite Rita Chopra-Brathwaite, Treasurer (Principal Financial Officer) Date:January 14, 2011 5
